Citation Nr: 0127204	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  97-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an earlier effective date for service 
connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He has Vietnam Service from February 1970 to 
November 1970 and received the Purple Heart, the Air Medal 
and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Cheyenne, Wyoming.

Service connection for a back disorder was initially denied 
by the RO in April 1990.  The veteran did not appeal this 
denial.  The most recent prior final denial is a May 1993 
rating decision.  The veteran now seeks to reopen this claim.  

Service connection was awarded for PTSD in a July 1996 rating 
decision pursuant to the veteran's original claim and the 
original disability evaluation was 30 percent.  The veteran 
perfected an appeal from this original decision.  While this 
appeal was pending, the RO in an April 1999 rating decision, 
granted a 50 percent evaluation for the PTSD from the date of 
his claim, January 31, 1996.  The veteran continued to 
disagree with this evaluation.  

The issue concerning entitlement to a total disability 
evaluation due to individual unemployability will be 
addressed in the Remand portion of this decision.

The veteran has filed a timely notice of disagreement with 
the portion of an April 1999 decision which denied 
entitlement to an increased evaluation for residuals of shell 
fragment wounds in the right leg.  The RO has not discussed 
this issue in a statement of the case (SOC).  This matter 
will be addressed in the Remand portion of this decision.  

The veteran testified at a hearing before this Board member 
in July 2001.  A transcript of this hearing is located in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The RO denied service connection for a back disorder most 
recently in May 1993.  This decision was not appealed.

3.  New probative, relevant evidence concerning the issue of 
service connection for a back disorder has been received.

4.  From the time of initial entitlement to service 
connection to July 10, 1997, the veteran's PTSD symptoms were 
manifested as flashbacks, nightmares, and sleeping problems, 
classified as moderate to severe and productive of no more 
than considerable social and occupational impairment.

5.  As of July 10, 1997, the veteran's PTSD symptoms are 
currently manifested as flashbacks, nightmares, sleeping 
problems, social isolation, concentration problems, memory 
problems, and hypervigilance, which are classified, as severe 
and are productive of severe social and occupational 
impairment. 

6.  The veteran did not file either a formal or an informal 
claim for service connection for tinnitus.

7.  The veteran underwent a VA compensation and pension 
examination on January 20, 1999, which addressed tinnitus as 
a probable residual of acoustic trauma in Vietnam.

8.  The RO granted service connection for tinnitus by rating 
decision in April 1999 and assigned January 20, 1999 as the 
effective date for service connection.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1993 decision is new 
and material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD prior to July 10, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, Diagnostic Code 9411 (1996); Diagnostic Code 
9411 (2001) Fenderson v. West, 12 Vet. App. 119, 126 (1999) .

3.  The criteria for a 70 percent disability rating, but no 
for PTSD more have been met as of July 10, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, Diagnostic Code 9411 (1996); Diagnostic Code 9411 
(2001) Fenderson v. West, 12 Vet. App. 119, 126 (1999) .

4.  The criteria for an effective date prior to January 20, 
1999 for an award of service connection for tinnitus have not 
been met.  38 C.F.R. §§ 3.151, 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters--VCAA

It is noted that a significant change in the law was made 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 66 Fed. Reg. 
45,620 (Aug. 29, 2001), 38 U.S.C.A. §§ 5100 et seq. (West 
2001).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

I. Service Connection For Back Disorder--New and Material 
Evidence

Factual Background

By rating decision of April 1990, the RO denied the veteran's 
claim for service connection for a back disorder on the basis 
that there was no evidence of a back disability in service 
and no evidence of a current disability.  Notice of this 
decision was sent on May 17, 1990.  The veteran did not 
appeal this decision.  In May 1993, the RO again denied 
entitlement to service connection for a back disability to 
include as secondary to Agent Orange exposure, with notice 
sent on May 13, 1993.  Again the veteran did not appeal.

Evidence previously before the RO in May 1993 includes 
available service medical records showing no treatment for or 
diagnosis of a back disability.  The service medical records 
do reflect treatment for multiple shrapnel wounds in the 
right leg and left arm in October and November 1970.  Also 
previously before the RO were VA examination reports from 
April 1971 and September 1972, which reveal no evidence of a 
back disability.  

Evidence received by the RO subsequent to May 1993 includes 
extensive private medical records showing treatment for back 
problems following a November 1984 twisting injury to the 
back and January 1988 work injury.  Records from 1985 showed 
a history of back injury in 1980 and computerized tomography 
findings of a bulging disc.  These records also reveal a 
history of laminectomy, diskectomy and lumbar fusion surgery 
in February 1988.  He underwent a second lumbar disc surgery 
in November 1992.  The records reveal continued back 
pathology.  In June 1995, he was diagnosed with a broken 
pedicle screw and broken rod, and underwent a third surgery 
for removal of the same.  

Also received by the RO subsequent to May 1993 are records in 
conjunction with a July 1996 Social Security determination, 
as well as a copy of this determination, which adjudicated 
the veteran as disabled, in part due to his lumbar disc 
disease.  

The veteran's attempt to reopen his claim for entitlement to 
service connection for a back disability is noted to include 
a claim for this disability as secondary to his service 
connected shrapnel wounds, particularly the wounds in his 
right leg.  This was first forwarded in his November 1996 
notice of disagreement.  He also has forwarded an argument 
that the back disorder may be secondary to his service 
connected PTSD, as set forth in his substantive appeal 
submitted in January 1997.  

Copies of service medical records were received by the RO in 
July 1997 and October 1998.  These were apparently sent by 
the veteran and include records not previously available.  
The newly available records include a copy of a May 1968 pre-
induction examination showing normal findings on back 
examination.  The accompanying report of medical history is 
noted to include complaints of frequent backaches and 
scoliosis.  Also not previously before the RO is a copy from 
a September 1970 treatment record from Evac Hospital showing 
treatment for questionable renal stone.   A copy of a 
November 1970 separation examination again shows normal 
findings of the back on clinical evaluation.  However, in the 
accompanying report of medical history, the veteran is shown 
to have checked "yes" in response to a question as to 
whether he had back trouble of any kind.  

Also received after May 1993 is a report from a VA 
examination conducted in January 1999.  This report relates a 
history of the veteran having a scoliosis that preexisted 
service, and of having injured his back jumping from a 
helicopter in Vietnam.  The history of the mine explosion 
causing shrapnel injuries was also given.  The post service 
history of back problems is also related, including the work 
related injury that required surgery in 1988.  This 
examination report contains an opinion that there was back 
strain and possible disc injury from the helicopter jump, 
that might have made his back more susceptible to future 
injuries.

Also received after May 1993 are statements of a service 
comrade who recalled the July 1970 accident in which the 
veteran injured his back jumping from a helicopter and after 
which he was evacuated for treatment.  He also recalled that 
the veteran received received shrapnel wounds to his back and 
legs in 1970.

The veteran's July 2001 hearing testimony contains assertions 
by the veteran that he had a preexisting back condition 
diagnosed as scoliosis prior to entry into service.  He 
testified that he did not have trouble with his back until he 
jumped from a helicopter in Vietnam, and that following this 
jump he had pain in his back and down to one side.  He 
testified that this became severe enough for him to get 
medevaced from the area two hours later.  He testified that 
he had problems with back pain ever since this incident.  


Criteria

The Board finds that the RO fulfilled its duty to assist the 
veteran pursuant to the VCAA.  The Board finds that the RO 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records. The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in July 2001.

In general, service connection may be granted for disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991).

Service connection may also be granted for disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

A notice of disagreement must be filed with a determination 
of the RO within one year of the date that the RO mails 
notice of the determination to the claimant; otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When a claim to reopen is presented under 
section 5108, the Secretary must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

Analysis

The Board notes that the veteran first raised a claim for 
entitlement to service connection for a back disorder as 
secondary to service connected disorders in his November 1996 
notice of disagreement.  However, a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120, 124 (1997).  Therefore, the claim is to be viewed 
as an application to reopen the previously denied claim with 
new and material evidence.

A rating decision of May 1993 is the RO's most recent prior 
final denial of service connection for a back disorder.  The 
veteran was notified of the decision later that month and did 
not express disagreement with the denial.  At the time of the 
decision the RO considered the service medical records, which 
at that time did not include either the veteran's service 
induction examination or his separation examination.

Records submitted since the May 1993 decision include the 
additional service medical records showing subjective 
complaints of back problems both on his May 1968 pre-
induction examination and his November 1970 separation 
examination.  Also submitted are private treatment records 
from 1988 to 1995 that reflect an on-the-job back injury and 
a history of multiple back surgeries subsequent to this 
injury.  The VA examination report from January 1999 reflects 
a history of a back injury in Vietnam and an opinion that 
such an injury predisposed the veteran to further injury.  
The veteran's own assertions, not only from his July 2001 
hearing testimony, but his written assertions submitted in 
November 1996 and January 1997 are also additional evidence 
addressing the etiology of his current back disability.

This evidence added to the record since May 1993 shows the 
history of a preexisting back disability, with complaints of 
back pain given in the entrance and separation examination, 
and such was not shown on the available service medical 
records of record in 1993.  The veteran's July 2001 hearing 
testimony and written contentions submitted after May 1993 
also give a history detailing his back problems after a jump 
out of a helicopter in Vietnam.  The written assertions also 
raise the question of possible secondary service connection 
for the back injury.

Because the new evidence goes to the basis of the prior 
denial, it is new and material in that it was not available 
for review in May 1993 and bears directly and substantially 
on matters which were the bases of the prior denial of 
service connection.  Therefore, as the Board finds the 
clinical and other evidence added to the record is "new and 
material" to the veteran's claim, the claim is reopened.  38 
C.F.R. § 3.156.  Further development of the claim is 
necessary and will be dealt with in the remand below.

II. Increased Evaluation for PTSD

Factual Background

The service medical records are silent for treatment for or a 
diagnosis of a psychiatric condition.  The veteran initially 
claimed service connection for PTSD in January 1996.  

The report from a November 1995 psychiatric evaluation, 
conducted in conjunction with a claim for Social Security 
benefits, is noted to have resulted in a medical disposition 
of no medically determinable impairment.  VA treatment 
records reveal that he carried a diagnosis of PTSD in January 
1996, with symptoms described as nightmares, intrusive 
thoughts, and social isolation, with an exacerbation of these 
symptoms after back surgeries in 1998 and 1992.  He 
participated in group therapy through 1996 for symptoms that 
included nightmares, described in March 1996 as not occurring 
nightly but occurring often enough to be upsetting.

In April 1996, the veteran underwent a psychiatric VA 
examination, which yielded subjective complaints of flashback 
and nightmares.  He described rainy weather as triggering 
nervousness, depressed feelings and feelings of something bad 
about to happen.  He described helicopter sounds as reminding 
him of Vietnam.  He also described being unable to get along 
with people and that he stopped doing the things he usually 
did in the past.  Objective findings revealed him to be 
alert, oriented, and casually dressed.  He spoke 
spontaneously, articulated well and appeared depressed and 
tearful at times.  He described feeling guilt about people in 
his company who died.  He gave a history of alcohol abuse, 
having quit several months ago.  He had no delusions and was 
taking no medications although he was receiving treatment at 
a mental health clinic since February 1996.  He gave a 
history of previous financial problems but had recovered by 
1993.  He was noted to be totally disabled in 1995.   His 
judgment and insight were intact.  He had no homicidal or 
suicidal ideations, and was competent to handle funds.  The 
diagnosis was PTSD, with industrial and social impairment 
described as ranging from moderate to severe.  No GAF score 
was given.  On a psychological assessment accomplished in 
conjunction with the psychiatric examination the examiner 
provided a GAF score of 50.

VA treatment records through the end of 1996 reveal some 
exacerbation of the veteran's symptoms around July 1996, when 
he described storms triggering flashbacks.  His subjective 
units of distress (SUDS) symptoms increased in September 1996 
when he described dealing with a gravely ill brother.  His 
reported symptoms in September 1996 were 2 to 3 nightmares, 1 
to 2 flashbacks, and 4 to 6 hours of sleep per night, about 
the same as usual. He participated in a relaxation therapy.  
By October 1996 his nightmares and flashbacks continued, 
although the overall week was described as not bad.  In 
November 1996, he described having a bad week of being 
"hassled" by "SS" and complained of worsening nightmares.  
In December 1996, the combat nightmares were described as 
happening three times a week.  

The report from a July 10, 1997 VA examination reveals a 
social history of the veteran having been married twice, and 
was currently divorced with two children.  He had not history 
of past arrests or pending charges.  On examination, he was 
fairly neat in appearance, and his affect was constricted and 
labile.  He cried frequently during the interview.  His mood 
was depressed.  He described having flashbacks of Vietnam 
about once or twice a week.  He also admitted to having 
suicidal and homicidal ideation off and on, but never acted 
on impulses.  He did not have any psychomotor retardation.  
His thinking was coherent and fairly tight in association, 
but he was guarded and had some vague paranoid ideation, 
mainly persecutory in nature.  He was described as a person 
who always scanned everything whenever he went some place and 
he preferred to be by himself because he did not get along 
with people.  He described getting upset rather easily and 
was afraid he would hurt somebody.  He described a severe 
startle reaction to loud noises.  He had some insight into 
his illness and his memory for remote and recent events 
seemed to be intact with some problems with concentration.  
The diagnosis of severe and chronic PTSD was given.  The 
manifestations included distressing recollection of the 
traumatic events, including images, thoughts or perceptions, 
distressing dreams and efforts to avoid reminders of the 
trauma.  He also had  feelings of detachment or estrangement 
from others, difficulty falling or staying asleep, 
irritability and outbursts of anger, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.  His GAF score was 45, with serious impairment in 
social and occupational functioning due to depression and 
suicidal ideation on and off.  He was described as having no 
friends and was unable to keep a job.  His ability to 
establish or maintain favorable relationships was described 
as considerably impaired due to PTSD symptoms such that 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

VA treatment records from 1998 reveal that the veteran moved 
to Wyoming in November 1997 and began treatment at the VA 
outpatient psychiatric treatment center in Sheridan, Wyoming 
in August 1998 for severe PTSD symptoms that included mood 
lability, flashbacks, nightmares, intrusive thoughts and 
anger control problems.  He also had depressive symptoms of 
an undetermined severity noted on the August 1998 initial 
intake report.  The symptoms were described as having 
increased in severity over recent years as he had been faced 
with an increase in physical disability and time on his 
hands.  A history was given of the veteran having completed a 
past PTSD outpatient treatment program when he in lived in 
Alabama.  He described the program as extremely helpful.  He 
had a history of an unsuccessful trial of taking 
amitriptyline during the program; otherwise he took no other 
psychiatric medication.  He was noted to be in his third 
marriage, and maintained congenial contact with his step 
children, but had no bond with his biological children.  He 
was noted to drink socially, and denied other drug use.  His 
employment history was having worked in heating, air-
conditioning and welding trades up until 1988 when he 
reported being disabled due to a back injury.  He was noted 
to be on Social Security.  

His appearance on intake in August 1998 was clean and well 
groomed; he was oriented in all spheres.  He was soft spoken 
and responsive to questions asked and displayed little humor.   
Motor activity was within normal limits.  He reported a 
significant problem with memory, and described being unable 
to remember faces and names of people as well as forgetting 
messages and appointments.  These problems increased over the 
past 3-4 years.  He also reported concentration loss, with an 
inability to focus for any length of time.  He had transient 
suicidal thoughts, but no history of attempts.  He was noted 
to blame the government and system for his current problems 
because he was drafted.  He had no delusions, his mood was 
dysthymic, his affect was sad and judgment and insight were 
fair.  The assessment on the August 1998 intake evaluation 
included PTSD, chronic, severe; dysthymia, rule out 
depressive disorder.  His GAF score was 55.  

The veteran continued psychotherapy treatment at the VA 
medical center with complaints noted in September 1998 of 
continued isolation from the community and rare participation 
in his own family functions.  He sought to avoid crowds and 
intrusive thoughts on a daily basis.  It was noted that with 
his back disability preventing him from being able to work as 
he once did, the symptoms had increased.  A new GAF score of 
45 was assigned.  Later in the month he was noted to be able 
to attend two of his son's football games and was pleased 
with his increased participation with his family activities, 
although he still had difficulty sleeping.  In October 1998, 
he was noted to have a decrease in daytime symptoms with an 
increase in activity, although he still had problems with 
nightmares.  

The report from a January 1999 VA examination reveals that 
the veteran was now taking Serzone on a trial basis.  He was 
noted to be married in the past year, and spent his day at 
home where he played some guitar, did laundry and cooking.  
He would sleep from 2 to 4 am then go back to sleep until 10 
am.  He avoided crowds and did not go to any meetings outside 
of the house except for outpatient treatment.  His wife did 
all the shopping.  He described himself as distant, and his 
mood as irritable much of the time.  He also described 
himself as suspicious, checking doors and windows especially 
at night.  He was uneasy with visitors.  He reported having 
no friends whatsoever.  He described nightmares related to 
Vietnam about 3 to 4 times a night.  He also acknowledged 
that his chronic pain in his back interfered with his sleep.  
He was hypervigilant, and very jumpy and anxious around loud 
noises and crowds.  He also described daytime flashbacks.  He 
described being briefly suicidal in 1995 because he couldn't 
work.  He lost interest in many previous activities, in part 
because of his psychological state and, in part, his back 
disability.  The mental status examination revealed him to be 
cooperative and appropriately groomed but fidgety and 
somewhat uncomfortable in an interview setting.  He responded 
appropriately to questions and maintained intermittent eye 
contact.  His affect was appropriate and his mood was 
depressed.  He had no active suicidal ideation.  He was 
rational without loose association, derailment or blocking.  
His flow of thought was normal.  He reported frequent 
nightmares, 3 to 4 times a week.  He had no delusions or 
hallucinations identified.  He was oriented in all spheres 
and memory for remote events was intact.  He had difficulty 
with attention span and concentration.  His insight regarding 
his need for treatment was preserved and his judgment was 
fair.  He was diagnosed with PTSD, chronic, severe, and 
depressive disorder, not otherwise specified.  His GAF was 
50.

VA treatment records from 1999 reflect that in February 1999 
the veteran was reported to have changed medication, with 
mixed results and had erratic sleep disturbances.  He 
participated in a limited manner in family events.  He 
derived no daily pleasurable experience in life and continued 
to struggle with intrusive thoughts.  He scored in the range 
of probably clinically depressed on an assessment test.  He 
did identify his music as a rewarding activity.  

In March 2000 he was noted to have been out of treatment for 
a year and reported continued nightmares and social 
isolation.  He still rarely attended social events, and 
became uncomfortable doing so.  He reported that his 
medications did offer relief, and that he rapidly 
decompensated in one instance when he ran out.  He was 
described as relatively stable at this point, but had some 
family stress involving his wife's health.  He had a positive 
relationship with his children.  The assessment was PTSD, 
chronic, severe.  On follow up a month later, he still had 
difficulty sleeping and was hypervigilant and on patrol in 
the evening.  He reported that solitude brought back memories 
and visions from Vietnam and that he worked actively to 
occupy his mind.  He continued to rarely frequent any social 
function outside of his home.  The diagnosis continued to be 
chronic severe PTSD and his GAF score was 40.  Also in April 
2000, the veteran complained of problems with a steady 
decrease in his memory and thought processing abilities as 
compared to the past.  In May 2000, he was reported to 
continue to be isolative in his home, and still contended 
with intrusive thoughts of Vietnam.  Also in May 2000, he 
presented himself to a PTSD group and related well with his 
peers in this group.  He was pleased with the group and 
returned the following month.  He also continued with 
individual therapy, and in June 2000, he still had nightmares 
and difficulty sleeping although noticeably reduced in 
frequency.  He continued to carry a diagnosis of PTSD, 
chronic and severe, through July 2000 and continued active 
participation in individual and group therapy through August 
2000.

The report from a September 2000 VA examination report 
relates a lengthy history of the veteran's Vietnam service.  
Current complaints include weekly nightmares of three 
stressful incidents from Vietnam.  He also described 
difficulty remembering parts of his Vietnam experience.  He 
claimed to avoid social situations, although he was a member 
of the VFW.  He described attending more funerals than VFW 
meetings.  He used to enjoy scuba diving, but hadn't done 
that in several years.  He described having a restricted 
range of positive affect around others, except for his wife 
who was understanding of his situation.  He continued to have 
problems sleeping, sleeping about 4 hours a night, and got up 
twice a night, mainly to use the bathroom.  He described 
irritability with his 16 year old's teenage behavior.  He 
also described concentration problems and needed to read 
things three times to absorb it.  He also continued with 
hypervigilance, and would do a window and perimeter check 
nightly.  The examiner gave the opinion that the veteran is 
permanently and totally disabled, but said this was due in 
part from his back disability as well as his PTSD symptoms.  
His GAF score was 45.

At a hearing held before this Board member in July 2001, the 
veteran testified regarding his PTSD symptoms.  He described 
his most significant disability as involving his current 
problems with concentration.  He testified that he has 
problems with short term memory, such as remembering phone 
messages.  He testified that he still has nightmares 2 to 3 
times a week, as well as trouble falling asleep.  He also 
described being hypervigilant at night, grabbing a gun and 
going outside if he hears a sound outside.  He testified 
having continued intrusive thoughts of incidents in Vietnam.  
He also testified that he has no friends, although he did 
attend about 6 VFW meeting in the past 2 years.  He testified 
that he continued to avoid things like shopping, and would 
choose to stay in the car while his wife went shopping.  

Criteria

The Board is satisfied that all facts pertinent to the claim 
for an initial evaluation in excess of 50 percent for PTSD 
have been properly developed.  The RO has taken reasonable 
efforts to secure all pertinent records identified by the 
veteran in this claim, including VA and private medical 
records.  In addition, the RO provided the veteran with 
psychiatric examinations in April 1996, July 1997, January 
1999 and September 2000.  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including presenting his personal testimony at a 
hearing before the Board in July 2001.  The RO notified the 
veteran of the evidence needed to substantiate his claim in 
the statement of the case and the supplemental statements of 
the case.  Therefore, after examining the record, the Board 
finds that reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim have 
been undertaken.  Hence, no further assistance to the veteran 
is required.  See VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 
Supp.); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In the instant case, the veteran is contesting the disability 
rating that was assigned following the grant of service 
connection for PTSD in July 1996.  This matter, therefore, is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been reopened after a 
grant of service connection.  The Court has observed that 
whereas in the latter instance, evidence of the present level 
of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 
Vet. App. 55 (1994)), an original evaluation of a disability 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," ratings of the 
disability based on the facts shown to exist during the 
separate periods of time. Id.

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant. See 38 C.F.R. § 4.3.

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment. [100 percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which quantifies 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate its "reasons 
or bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991). In VAOGCPREC 9-93, the General Counsel held that the 
term "definite" should be construed to mean distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440. 38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 30, 50, 70 and 100 
percent ratings:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. [100 
percent]

38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2001).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 4.126(a) 
(2001).  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b) (2001).

Although the GAF scores do not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted the importance of, in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994). (DSM- IV). 

A GAF of 31 to 40 is for "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work, child frequently beats up younger 
children, is defiant at home, and is failing at school). " 

A GAF score of between 41 and 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."

A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).   Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

Analysis

Upon review of the evidence and application of the pertinent 
laws, to include analysis of staged ratings pursuant to 
Fenderson, the Board finds that a 70 percent rating is 
warranted as of the date of the July 10, 1997 VA examination.

Prior to July 1997, the evidence does not reflect the 
veteran's PTSD symptoms to more closely resemble the criteria 
for a 70 percent evaluation.  His symptoms were described in 
the April 1996 VA examination to include flashbacks, 
nightmares and survival guilt.  However, he had no delusions, 
and his judgment and insight were intact.  He had no 
homicidal or suicidal ideations in April 1996 and took no 
medication.  The assessment of his social and industrial 
impairment was regarded as moderate to severe.  Treatment 
records through December 1996 showed some exacerbations of 
symptoms, which coincided with situations or events.  He had 
an increase in flashback symptoms in July 1996 after some bad 
storms, and an increase in feelings of distress in September 
1996 while dealing with a brother's illness, although his 
nightmares, flashbacks and sleep problems remained the same.  
In October 1996 he described having a week that wasn't bad, 
although he continued with nightmares and flashbacks, but 
these symptoms again were temporarily exacerbated by a bad 
week in November when he was feeling hassled.  

Overall the evidence prior to July 1997, while reflective of 
considerable impairment, does not reflect severe impairment 
in the ability to establish or maintain effective 
relationships which would warrant a 70 percent evaluation 
under the "old" criteria for evaluating PTSD.  Nor are the 
symptoms prior to July 1997 shown to more closely resemble a 
70 percent evaluation under the "new" criteria for 
evaluating PTSD.  The primary symptoms documented prior to 
July 1997, were flashbacks, nightmares and sleep problems.  
These were not shown to reflect occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals that interfere 
with routine activities, intermittently illogical speech or 
near continuous panic or depression affecting the ability to 
function.  Thus prior to July 1997, the preponderance of the 
evidence is against an increased rating for the veteran's 
PTSD.

As of July 10, 1997, the Board finds that the evidence more 
closely resembles a 70 percent evaluation for the veteran's 
PTSD.  The report from the VA examination conducted on this 
date reveals symptoms worsening in severity as compared to 
those shown in 1996.  He now admitted to suicidal thought and 
had some vague paranoid ideation.  He also now admitted to 
some obsessional behavior of "scanning" everything and 
described himself as isolating himself from people.  PTSD 
symptoms were now classified by the examiner as severe and 
chronic and a GAF score of 45 was assigned, confirming the 
serious social and industrial impairment due to depression 
and suicidal ideation.  He was also described as having no 
friends.  With consideration of 38 C.F.R. § 4.7, these 
symptoms are now shown to more closely resemble the criteria 
for a 70 percent evaluation for PTSD under the revised DC 
9411.  

The remainder of the evidence up to and including the most 
recent VA examination, as well as his July 2001 hearing 
testimony confirm that these symptoms first shown to have 
worsened in July 1997, persisted in severity over time, 
although some temporary fluctuations did occur.  His GAF 
scores did range from a high of 55 shown in August 1998, to a 
low of 40 in March 2000.  His most recent GAF score shown in 
the September 2000 VA examination was 45.  The records from 
July 1997 through September 2000 reveal persistent social 
isolation, sleep problems, memory problems, concentration 
problems and hypervigilance.  His hypervigilance was 
described in the September 2000 examination as causing him to 
do nighttime window and perimeter checks.  His July 2001 
hearing testimony revealed continued social isolation in that 
he claimed to have no friends and described avoiding 
activities such as shopping.  In sum, the evidence from July 
1997 through July 2001 reveals that his symptoms have 
continued to produce occupational and social impairment with 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, intermittently illogical speech or near 
continuous panic or depression affecting the ability to 
function, which is the criteria for a 70 percent evaluation 
under DC 9411 (2001).

However, the veteran's PTSD symptoms do not warrant a 100 
percent evaluation under either the old or new diagnostic 
criteria.  While he has been described as "unemployable" 
this has been attributed at least in part to his back 
disability in addition to his PTSD symptoms; he is not 
demonstrably unable to maintain or retain employment due 
solely to PTSD.  His PTSD symptoms are not shown by the 
evidence to reach the extent that the attitudes of all 
contacts are so affected as to result in virtual isolation 
from the community.  He is shown to have a relatively stable 
marriage.  While he does prefer to isolate himself, he is 
shown to be able to attend special events such as his child's 
football games and some VFW events.  Furthermore, his PTSD 
symptoms, while severe are not shown to have psychotic 
manifestations which would border on gross repudiation of 
reality.  Therefore he does not meet the criteria for a total 
evaluation under the "old" criteria for evaluating PTSD.  

Nor do the veteran's PTSD symptoms more closely resemble the 
criteria for a total evaluation under the new criteria for 
evaluating PTSD.  The new criteria, as described supra, 
require symptoms to be of such severity as to result in total 
occupational and social impairment; they are less favorable 
criteria for a total evaluation than the "old" criteria.  
Gross impairment in thought processes, delusions, 
hallucinations, danger of harm to self or others, 
disorientation and such other symptoms warranting a 100 
percent rating are not shown.

In conclusion, the Board finds that prior to July 10, 1997, 
the preponderance of the evidence is against an increased 
evaluation for his service connected PTSD.  As of July 10, 
1997, the evidence supports a 70 percent evaluation for the 
service connected PTSD, but no more.

The Board has considered whether the service-connected PTSD 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect any period of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for referral 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met as to the service-connected 
disability.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. Entitlement to an Effective Date for an Award of Service 
Connection for Tinnitus

Factual background

The veteran contends that the effective date for service 
connection for tinnitus should extend 30 years back to the 
date when he originally ruptured his left eardrum.  In the 
alternative, he argues that the effective date should at 
least date back to the time tinnitus was first diagnosed in 
May 1998.
 
Service medical records reveal that the veteran was treated 
for a ruptured left tympanic membrane from an October 1970 
blast injury, which was healed on admission in November 1970.  
The service medical records did not show evidence of 
tinnitus.  

VA and private medical treatment records and VA examination 
reports prior to May 1998 do not include complaints or 
findings of tinnitus.  The veteran has also not alleged that 
there is any medical evidence showing treatment for tinnitus 
prior to May 1998.  

On May 12, 1998, the veteran was seen at the Riverton Medical 
Clinic for an initial screening.  A history was given of the 
veteran having suffered a ruptured left eardrum in a land 
mine explosion.  Among the complaints he presented at this 
evaluation was a complaint of tinnitus and perhaps a hearing 
loss of the left ear.  The physical examination revealed 
normal ear canals and drums, except for some scarring in the 
left drum.  The diagnoses rendered on May 12, 1998 included 
tinnitus.  

On January 20, 1999, the veteran underwent a VA examination.  
The report from this examination includes findings from an 
ear examination, in which his main complaint was of tinnitus, 
described as a high pitched ring or "whistle sound" present 
in both ears.  According to the veteran, the tinnitus 
occurred all the time and was first noticed in 1970 following 
the mine explosion in Vietnam.  It was said to interfere with 
his concentration, but did not interfere with sleep.  The 
examiner assessed the subjective degree of the problem as 
mild to moderate.

In an April 1999 rating decision, the RO granted service 
connection for tinnitus as a residual of acoustic trauma, 
effective January 20, 1999.  The RO pointed out that the 
veteran had not actually filed a claim for service connection 
for this disorder, but established the January 20, 1999 VA 
examination date as the effective date for service 
connection.  The RO noted that this examination report 
contains the veteran's report that he suffered from constant 
bilateral tinnitus.

A review of the veteran's communications with the RO prior to 
July 1999 reveals that there are no contentions or 
complaints, which could be construed as a claim for service 
connection for tinnitus.  There are references to his 
ruptured eardrum throughout the claims file, but no 
complaints of residual tinnitus prior to the RO's July 1999 
rating decision, which addressed this issue.

At his July 2001 Travel Board hearing, the veteran testified 
that he should be granted an earlier effective date for 
tinnitus because he has had constant ringing in his ears 
since the date of the mine explosion in 1970.  He testified 
that he was examined by a Dr. Tinney at the Riverton Clinic 
on May 12, 1998 for complaints including tinnitus.   

Analysis

The Board finds that the RO fulfilled its duty to assist the 
veteran pursuant to the VCAA.  The Board finds that the RO 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Review of the record reveals that the veteran's service 
medical records are associated with the claims folder.  The 
RO has taken reasonable efforts to secure all pertinent 
records identified by the veteran in this claim, including VA 
and private medical records.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the Board in July 2001.  The veteran was 
afforded VA examinations including the January 1999 
examination used by the RO to establish the effective date 
for this claim.  The RO notified the veteran of the evidence 
needed to substantiate his claim in the supplemental 
statements of the case.  Because an effective date matter is 
one determined by governing legal authority, and, as such, 
additional fact gathering, if warranted, would not be 
dispositive in this matter.  The Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  VCAA, 38 U.S.C.A. § 5103A.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service. 38 
C.F.R. § 3.400(b)(2) (2001).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2001).  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2001).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 (2000).  
In Lalonde v. West, 12 Vet. App. 377, 382 (1999), the Court 
held that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Id.; see also 
Brannon v. West, 12 Vet. App. 32 (1998).  

The veteran argues that he has suffered from tinnitus since 
he sustained a left eardrum rupture from a mine explosion 
during his military service.  However, there is no evidence 
showing that the veteran filed a claim for service connection 
for tinnitus within one year of his service discharge in 
November 1970.  Because the veteran did not file his claim 
within one year following his separation from service, the 
grant of service connection for tinnitus may not be made 
effective retroactive to the day following the date he was 
released from military service. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims -- formal and informal -- for service connection for 
tinnitus.  The Board has reviewed the record and been unable 
to identify any communication from the veteran earlier than 
January 20, 1999, which could be interpreted as a formal or 
informal claim for service connection for tinnitus.  It is 
conceded that the report from May 12, 1998 reflects that the 
veteran complained of tinnitus.  It is argued that the record 
of treatment received in May 12, 1998 constituted a claim for 
service connection for tinnitus in accordance with the 
provisions of 38 C.F.R. § 3.157, thus warranting an effective 
date for the award of service connection as of the date of 
treatment in May 1998.  Because this involves the effective 
date of an original grant of service connection, not a 
reopening of a previously denied claim or an increased 
rating, the provisions of 38 C.F.R. § 3.157 do not apply.

Even construed broadly, the treatment record from May 1998 
contains no evidence that indicates any intent on the part of 
the veteran to apply for compensation for tinnitus or in any 
way specifically identifies compensation for tinnitus as "the 
benefit sought," as required by § 3.155(a).  See Dunson v. 
Brown, 4 Vet. App. 327, 329-330 (1993).  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

Since the veteran filed neither a formal or informal claim 
for service connection for tinnitus, and the RO assigned the 
effective date to be that of his January 20, 1999 VA 
examination which addressed this matter, that is the 
appropriate effective date for the award of service 
connection.  There is no basis on which an earlier effective 
date may be assigned.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disorder is 
reopened, and the appeal is granted to this extent.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD prior to July 10, 1997, is denied.

Entitlement to a 70 percent evaluation for PTSD as of July 
10, 1997 is granted.

An earlier effective date for the grant of service connection 
for tinnitus prior to January 20, 1999 is denied.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
a back disorder.  As regards the claim for service connection 
for residuals of a back injury, a remand is required for 
compliance with the duty to assist provisions under the VCAA.  
Specifically, the VCAA requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The regulations also provide that if further 
evidence, clarification of the evidence, or correction of a 
procedural defect is essential for a proper appellate 
decision, the case shall be remanded to the agency of 
original jurisdiction specifying the action to be undertaken. 
See 38 C.F.R. § 19.9 (2001).

Available service medical records dated in May 1968 and 
November 1970 reflect that the spine was clinically normal 
despite the veteran's reported history of a back condition 
diagnosed as scoliosis prior to service.  There are no pre-
service medical records in evidence demonstrating a pre-
existing back injury or a congenital defect of the spine.  
Case law provides that a veteran's report of injury absent 
clear and unmistakable evidence (obvious or manifest) to 
include independent medical evidence to the contrary does not 
constitute a notation of such disease at service entrance.  
See Crowe v. Brown, 7 Vet. App. 238, 247-248 (1994); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b) 
(2001).

The veteran alleges that he injured his back when he jumped 
from a helicopter during active duty.  He also alleges that 
his back disability is secondary to his service connected 
residuals of his shrapnel wounds on his right leg, which he 
claims causes a gait problem that affects his back.  He has 
also alleged that his service connected PTSD may also be a 
secondary cause of his back disorder, and submitted an 
article from the Ledger Enquirer dated in November 1996 
concerning stress and bone loss.

In addition to the service medical records, the evidence 
currently submitted contains evidence of back problems, with 
private records revealing apparent work-related problems with 
his back, which resulted in multiple surgeries.  The record 
also contains a report from a January 1999 VA examination.  
It is not clear whether this examination included a claims 
file review; the history appears to have been obtained solely 
from the veteran.  This examination report also does not 
address the issue of secondary service connection that has 
been raised.

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
(West 1991) "refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service- 
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Thus, when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, the question currently 
before the Board includes whether a service-connected 
disability caused or aggravated the veteran's back 
disability.  An examination report should therefore address 
this question.  Also, because the veteran is shown to have 
been wounded in combat, the examination should also be 
conducted with consideration of the combat presumptions under 
38 C.F.R. § 3.304 (d) (2001).

The Board also notes that by rating decision dated in April 
1999, the RO denied entitlement to an increased evaluation 
for residuals of shell fragment wounds in the right leg.  The 
veteran filed a notice of disagreement with this decision in 
June 1999.  This issue has not been addressed in a statement 
of the case and the veteran has not withdrawn this issue from 
appeal.  To the contrary, he continued to express his 
disagreement with the denial in a March 2000 correspondence.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Finally, the Board notes that the issue of entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability (TDIU) is inextricably 
intertwined with the above described service connection and 
increased rating issues.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his other claims.  See 
Holland v. Brown, 6 Vet. App. 443 (1994) .  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
spine examination by a physician to 
determine the etiology of any back 
condition present. The claims folder MUST 
be made available to the examiner for 
review concurrent with the examination. 
The examiner is requested to furnish 
opinions as to:

(a) Whether it is at least as likely as 
not that the current back condition pre-
existed military service;

(b) If so, was the pre-existing back 
condition aggravated beyond its normal 
progression by service, to include the 
alleged jump from a helicopter under 
combat conditions during military service 
or at any other time; and

(c) In the alternative, if the current 
back condition did not pre- exist 
military service, is it at least as 
likely as not that the current back 
condition had its onset in service or was 
caused by any incident in service, to 
include jumping from a helicopter under 
combat conditions?

(d) In the alternative, if the current 
back condition did not pre- exist 
military service nor had its onset in 
service, is it at least as likely as not 
that the current back condition was 
caused by or underwent a permanent 
increase in severity by reason of either 
the service-connected residuals of shell 
fragment wound of the right leg or 
sevice-connected PTSD?

Any and all opinions expressed must be 
based on the evidence in the claims file 
to include the service medical records 
and the examination of the veteran.  If 
for any reason the examiner is unable to 
provide a complete opinion, he should 
provide an explanation.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development actions required by the VCAA, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001) have been completed.  Any 
additional evidentiary development that 
is indicated based on the above actions 
must be completed prior to the RO's 
readjudication of the claims of service 
connection for a back disability on a 
direct and secondary basis and for TDIU.

3.  If any determination remains adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased evaluation for residuals 
of shell fragment wounds to the right 
leg.  The veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if an appeal is perfected 
should this particular issue be sent back 
to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



